Exhibit 10.8

 

PARTICIPATION AGREEMENT

 

BY

 

AND

 

BETWEEN

 

SYNTROLEUM INTERNATIONAL CORPORATION

 

AND

 

DORSET GROUP CORPORATION



--------------------------------------------------------------------------------

CONFIDENTIAL

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1 - Definitions

   1

ARTICLE 2 - Capital Commitment

   4

      Section 2.1.

  Commitment    4

      Section 2.2.

  Closing    4

      Section 2.3.

  Capital Calls    4

ARTICLE 3 - Venture Activities

   5

      Section 3.1.

  Projects    5

      Section 3.2.

  Site License    5

      Section 3.3.

  Restrictions on the Commitment    5

      Section 3.4.

  Participant Approval    5

ARTICLE 4 - Operator’s Obligations and Duties

   6

      Section 4.1.

  Performance of Obligations    6

      Section 4.2.

  Standard of Care    6

      Section 4.3.

  Meeting and Reports    6

ARTICLE 5 - Working Interest

   6

      Section 5.1.

  Participant Working Interest    6

      Section 5.2.

  Preferential Right    6

      Section 5.3.

  Farm-out    6

ARTICLE 6 - Allocation of Revenues

   7

      Section 6.1.

  Cash Reserves    7

      Section 6.2.

  Cash Proceeds    7

ARTICLE 7 - Indemnities

   8

      Section 7.1.

  GENERAL INDEMNITY BY PARTICIPANTS    8

      Section 7.2.

  GENERAL INDEMNITY BY OPERATOR    8

      Section 7.3.

  SCOPE OF INDEMNITIES, RELEASES AND ALLOCATIONS OF LIABILITY    8

      Section 7.4.

  Indemnity Procedure    8

ARTICLE 8 - Commencement and Duration

   9

      Section 8.1.

  Term of Agreement    9

      Section 8.2.

  Liabilities and Obligations Subsequent to Termination    9

      Section 8.3.

  No Obligation to Redeem    9

ARTICLE 9 - Ownership of Documents, Information and Inventions and Confidential
Information

   10

      Section 9.1.

  Technical Information; Ownership and Use Rights    10

      Section 9.2.

  Confidential Information    10

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 10 - Acknowledgement and Relationship of the Parties

   11

ARTICLE 11 - Representations and Warranties; Certain Disclaimers

   11

      Section 11.1.

  Representations and Warranties of the Participants    11

      Section 11.2.

  Representations and Warranties of Syntroleum    14

      Section 11.3.

  Certain Disclaimers    14

ARTICLE 12 - Default

   15

ARTICLE 13 - Miscellaneous

   16

      Section 13.1.

  Notices    16

      Section 13.2.

  Assignment    17

      Section 13.3.

  No Rights Given to Third Parties    18

      Section 13.4.

  Amendments and Waivers    18

      Section 13.5.

  Severability    18

      Section 13.6.

  Headings    18

      Section 13.7.

  Governing Law    18

      Section 13.8.

  Dispute Resolution    18

      Section 13.9.

  Joinder    21

      Section 13.10.

  Execution in Counterparts    21

      Section 13.11.

  Entire Agreement    21

      Section 13.12.

  Interpretation    22

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

PARTICIPATION AGREEMENT

 

This Participation Agreement (this “Agreement”) is made as of the 11th day of
April, 2005 (the “Effective Date”) by and between Syntroleum International
Corporation (“Operator” or “Syntroleum”), a Delaware corporation, and Dorset
Group Corporation (“Dorset Group”), a corporation existing under the laws of
Panama (the “Initial Participant”). Syntroleum and the Initial Participant,
along with any Additional Participants who join this Agreement in accordance
with Section 13.9, are each individually referred to as a “Party” and
collectively referred to as the “Parties”.

 

RECITALS

 

WHEREAS, Syntroleum and certain of its Affiliates (the “Syntroleum Group”) are
in the business of developing remote and/or stranded natural gas fields; and

 

WHEREAS, the Syntroleum Group is the developer, owner, user and licensor of the
“Syntroleum Process” (the “Technology”), a proprietary process for converting
natural gas (or synthesis gas from coal) into synthetic liquid hydrocarbons; and

 

WHEREAS, the Participants desire to provide funds to Syntroleum to be used to
evaluate investment opportunities, conduct oil and gas project development
activities, and to acquire interests in oil and gas properties with previously
discovered reserves, and not to conduct wildcat exploration activities
(collectively, “Venture Activities”).

 

NOW, THEREFORE, in consideration of the foregoing and the promises and mutual
covenants made in this Agreement, it is agreed as follows:

 

ARTICLE 1 - Definitions

 

When used in this Agreement, the following terms shall have the respective
meanings assigned to them in this Article 1 or in the sections or subsections
referred to below:

 

“Additional Commitment” is defined in Section 2.1.

 

“Additional Participant” is defined in Section 2.1.

 

“Accredited Investor” is defined in Section 11.1(b)(vi).

 

“Affiliate” means, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person. The concept of
control, controlling or controlled as used in the aforesaid context means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, by contract or otherwise. No Person shall be
deemed an Affiliate of any Person by reason of the exercise or existence of
rights, interests or remedies under this Agreement.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Agreement” means this Agreement as originally executed or as may from time to
time be supplemented or amended.

 

“AIPN” means the Association of International Petroleum Negotiators.

 

“Annual Forecast” is defined in Section 4.3.

 

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including all of the terms and provisions of the common
law of such Governmental Entity), as interpreted and enforced at the time in
question.

 

“Business Day” means any Day which is not a Saturday, Sunday or legal holiday
recognized by the United States of America.

 

“Capital Call” is defined in Section 2.3.

 

“Change-in-Control” means a transfer or series of transfers (whether voluntarily
or by operation of law, including, by merger, amalgamation or dissolution (each
of which is deemed a transfer by operation of law for the purposes of this
Agreement)) of any of the outstanding voting interests of a Person (or any of
the outstanding voting interests of any Person directly or indirectly holding a
majority of the outstanding voting interests in such Person are transferred in
such manner) to any Person other than an Affiliate controlled by, or under
common control with, such Person as of the Effective Date.

 

“Claim” is defined in Section 7.4.

 

“Closing” is defined in Section 2.2.

 

“Commitment” is defined in Section 2.1.

 

“Cure Period” is defined in Section 12(a).

 

“Day” means a calendar day.

 

“Defaulting Party” is defined in Article 12.

 

“Dollars” or “$” shall mean the currency of the United States of America.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Funds” means funds denominated in Dollars paid by the Participants hereunder in
accordance with the Commitment.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“Governmental Entity” means any federal, tribal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.

 

“Indemnified Person” is defined in Section 7.4.

 

“Initial Commitment” is defined in Section 2.1.

 

“Initial Participant” is defined in the preamble.

 

“Investment Period” is defined in Section 2.3.

 

“Participants” is defined in Section 2.1.

 

“Participants Working Interest” is defined in Section 5.1

 

“LCIA” means London Court of International Arbitration.

 

“Non-Defaulting Party” is defined in Article 12.

 

“Operator” is defined in the preamble of this Agreement.

 

“Parties” is defined in the preamble of this Agreement.

 

“Party” is defined in the preamble of this Agreement.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, business trust, agency,
Governmental Entity or other entity.

 

“Project” is defined in Section 4.3.

 

“Project Expenses” means all costs and expenses of Operator in performing its
obligations hereunder or otherwise in connection with Venture Activities,
including without limitation, the salaries and overhead of the geologic and
geophysical team evaluating stranded gas investment opportunities, typical
geologic and geophysical expenses such as the acquisition, processing and
interpretation of seismic and other data and the development of engineering
analyses to determine the feasibility of any project, reservoir engineering
studies and engineering, procurement and construction feasibility studies and
expenses associated with these activities, such as travel and legal and
accounting analysis; as well as expenses associated with the evaluation of
investment opportunities and the acquisition of interests in oil and gas
properties, such as travel and legal and accounting analysis.

 

“Rules” is defined in section 13.8(a)(i).

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“SEC” is defined in Section 11.1(b)(vi).

 

“Securities” is defined in Section 11.1(b)(iv).

 

“Securities Act” is defined in Section 11.1(b)(iii).

 

“Syntroleum” is defined in the preamble.

 

“Syntroleum Group” is defined in the second recital of this Agreement

 

“Technology” is defined in the second recital of this Agreement.

 

“Term” is defined in Section 8.1.

 

“Venture Activities” is defined in the third recital of this Agreement.

 

ARTICLE 2 - Capital Commitment

 

Section 2.1. Commitment. Initial Participant hereby commits no less than forty
million Dollars ($40 million) to Syntroleum (the “Initial Commitment”). Initial
Participant agrees to use its commercially reasonable efforts, and in doing so
comply with its obligations under Section 11.1(b)(iii), to obtain additional
capital commitments following the Effective Date, provided that Syntroleum shall
have the right to approve the Person(s) agreeing to contribute such additional
capital and the amount of each such commitment, such approval not to be
unreasonably withheld, and that Syntroleum shall have the right to obtain
additional capital commitments from Persons other than the Initial Participant
(each such additional commitment, an “Additional Commitment,” and all of which,
together with the Initial Commitment, the “Commitment”) (each such Person, an
“Additional Participant” and collectively with the Initial Participant, the
“Participants”).

 

Section 2.2. Closing. The Initial Participant shall pay three percent (3%) of
the Initial Commitment to Syntroleum in accordance with the wire transfer
instructions set forth in Section 13.2 ten (10) Days after the Effective Date
(the “Closing”). Each Additional Participant shall pay three percent (3%) of its
Additional Commitment within ten (10) Days of its becoming a Party.

 

Section 2.3. Capital Calls. Subject to Section 3.4 and any other applicable
provisions herein, Operator may make calls for funding (each, a “Capital Call”)
of the remainder of the Commitment from time to time after the Closing through
the sixth (6th) anniversary of the Closing (the “Investment Period”). The
Capital Calls made in a particular twelve month period shall be in accordance
with the approved Annual Forecast for such twelve month period. Each Participant
shall remit the Funds necessary to meet its pro rata share of each Capital Call
within ten (10) Business Days of its notice thereof. At the end of the
Investment Period, any uncalled balance of the Commitment will be canceled,
except to the extent necessary to complete Projects in progress or to pay
Project Expenses.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 3 - Venture Activities

 

Section 3.1. Projects. Operator shall use the Funds to identify, acquire and
develop Projects which would qualify as Venture Activities and pay all Project
Expenses associated therewith. Unless prohibited from doing so by the third
party offering Operator the potential Project, Operator shall offer to the
Participants the right to include each potential project as a Venture Activity.
Such offer to the Participants shall be through the approval of the Annual
Forecast, or, if a Project arises after the approval of an Annual Forecast,
through the approval of an amendment to the most recent Annual Forecast. If an
Participant elects not to approve the acquisition of any such potential project,
Operator shall be free to participate in such project independent of such
Participant. Upon Operator’s request, the Participants shall promptly execute a
reasonable and customary joint operating agreement, with the understanding that
a joint operating agreement substantially similar to the then current AIPN model
international joint operating agreement is hereby deemed reasonable and
customary, and such other reasonable and customary agreements to govern the
Parties’ rights and responsibilities with respect to each Project. The
Participants acknowledge and agree that Operator shall lead all Project-related
negotiations and be solely responsible for identifying opportunities for
Projects.

 

Section 3.2. Site License. If Operator elects to pursue a Project having a
gas-to-liquids component, Operator shall cause Syntroleum Corporation to enter
into negotiations with the Project participants which negotiations shall be
intended to result in the execution of a non-exclusive, non-transferable site
license to such Project, provided that, such license shall not terminate as a
result of any otherwise permitted farm-in in connection with the Project.

 

Section 3.3. Restrictions on the Commitment. Except as otherwise approved in an
Annual Forecast,

 

(a) no more than fifty percent (50%) of the Commitment shall be invested in
producing oil and gas properties;

 

(b) no more than twenty-five percent (25%) of the Commitment shall be invested
in any single Project; and

 

(c) no more than fifteen percent (15%) of the Commitment shall be invested in
any stranded gas project that does not contain property with an identified oil
and/or gas accumulation.

 

Section 3.4. Participant Approval. If any prospective project requires an
investment in excess of the restrictions stated in Section 3.3 and is in excess
of the then applicable Annual Forecast, or which is in a country not identified
in the approved Annual Forecast, Syntroleum shall seek the approval of the
Participants before making such an investment. If an Participant elects not to
approve any such investment, Syntroleum shall be free to participate in the
project independent of such Participant.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 4 - Operator’s Obligations and Duties

 

Section 4.1. Performance of Obligations. Operator shall, in its sole discretion,
select and assign its employees or employees of its Affiliates, contractors, or
subcontractors to perform its obligations hereunder and shall, in its sole
discretion, select farmors in accordance with Section 5.3.

 

Section 4.2. Standard of Care. Operator hereby warrants that it shall perform
its obligations hereunder in good faith, consistent with standard practices in
the international oil and gas industry, PROVIDED THAT, NOTWITHSTANDING ANYTHING
ELSE SET FORTH IN THIS AGREEMENT, OPERATOR IS NOT GUARANTYING ANY RETURN ON ANY
VENTURE ACTIVITIES, OR THE PERFORMANCE OF ITS CONTRACTORS, SUBCONTRACTORS OR
FARMORS. OPERATOR’S OBLIGATIONS UNDER THIS AGREEMENT SHALL BE EXCUSED, AND THE
PARTICIPANTS RELEASE OPERATOR FROM ANY LIABILITY, TO THE EXTENT OPERATOR IS
UNABLE TO PERFORM THOSE OBLIGATIONS, WHOLLY OR IN PART, BECAUSE OF THE
NON-PERFORMANCE, INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER FAILURE OR
BREACH OF ANY OF ITS EMPLOYEES OR EMPLOYEES OF ITS CONTRACTORS, SUBCONTRACTORS,
OF ANY FARMOR OR OF AN PARTICIPANT.

 

Section 4.3. Meeting and Reports. The Parties shall have an annual meeting
during which the Operator shall review the status of projects for which any
Funds have been invested (each, a “Project”) and shall provide a review of
possible expenditures of Funds for the next twelve month period (the “Annual
Forecast”). The Annual Forecast for the next twelve month period shall be
approved by the Parties at each annual meeting. In addition, the Operator shall
provide a quarterly written report providing an update on all Projects and shall
provide a summary of Funds spent in the quarter covered by the report.

 

ARTICLE 5 - Working Interest

 

Section 5.1. Participant Working Interest. Syntroleum shall grant the
Participants twenty percent (20%) of the working interest acquired by Syntroleum
in each Project which shall be divided pro rata between the Participants
participating in such Project (the “Participants Working Interest”).

 

Section 5.2. Preferential Right. As more fully described in Section 6.2, each
Participants Working Interest shall carry a preferential right to receive
payments equal to the amount of the Funds invested in such Project prior to any
other distribution.

 

Section 5.3. Farm-out. The Operator may elect to farm-out to third Persons a
portion of any Project. In such circumstances, each Participant may elect to (i)
retain its share of the Participants Working Interest and not farm-out such
interest to such third Persons, or (ii) join the Operator and farm-out on a pro
rata basis.

 

(a) If the Participants elect to participate in a farm-out, any overriding
royalty interests, cash bonuses or other consideration earned in connection with
a farm-out shall be allocated eighty percent (80%) to Syntroleum and twenty
percent (20%) to the Participants, provided that such amount shall be
proportionately reduced if an Participant elects not to participate.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) If an Participant elects not to participate in a farm-out, (i) any
overriding royalty interest received in the farm-out process shall be retained
by Syntroleum but any revenues from such overriding royalty interest shall be
subject to the allocation of revenues procedures set forth in Article 6 and (ii)
such Participant shall participate as a working interest owner and be required
to bear its proportionate share of all costs associated with the farm-out,
including any drilling operations.

 

ARTICLE 6 - Allocation of Revenues

 

Section 6.1. Cash Reserves. Cash proceeds generated from Projects generally
shall be paid to the Parties as soon as practicable after receipt thereof;
provided that, the Operator may retain cash reserves which it deems prudent to
meet future Project Expenses.

 

Section 6.2. Cash Proceeds. Net cash proceeds received from Syntroleum’s share
of any Project, including cash signature bonuses and cash bonuses related to
first production attributable to the farming out of any Project, or net revenues
from the sale of production attributable to Syntroleum’s working interest or
overriding royalty interests in a Project, less the payment of any operating
expenses and maintenance capital expenditures, taxes, royalties or other
payments to a Governmental Entity required by Applicable Law or contract
attributable to Syntroleum’s working or overriding royalty interests, shall be
paid as follows:

 

(a) first, one hundred percent (100%) to the Participants proportionately until
they each have received an amount equal in value to eighty percent (80%) of the
sum of each Participant’s individual cost basis in all of the then existing
Projects in which such Participant participated;

 

(b) second, one hundred percent (100%) to the Participants proportionately until
they each have received an amount equal in value to a return of ten percent
(10%) per annum (compounded annually) on eighty percent (80%) of the sum of each
Participants’s individual cost basis in all of the Projects in which such
Participant participated; and

 

(c) third, one hundred percent (100%) to Syntroleum.

 

By way of illustration, if (i) Syntroleum and the Participants in year one of
the Investment Period agree to pursue two Projects, A and B, in the Annual
Forecast and spend $5 million in pursuit of Projects A and B but do not acquire
any working interest in Projects A and B, and (ii) in year two of the Investment
Period Syntroleum and the Participants agree to pursue Project C in the Annual
Forecast and spend $5 million in pursuit of such Project C and acquire one
hundred percent (100%) of the working interest, then from the net cash proceeds
from Syntroleum’s eighty percent (80%) working interest in Project C through
farm-out or sale of production as set forth above, the Participants would
receive

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

$8,800,000 ($8,000,000 pursuant to Section 6.2(a) and $800,000 under Section
6.2(b)) in addition to any monies due them from the farm-out or sale of
production from the Participants’s twenty percent (20%) working interest.

 

ARTICLE 7 - Indemnities

 

Section 7.1. GENERAL INDEMNITY BY PARTICIPANTS. THE PARTICIPANTS HEREBY RELEASE
AND SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE SYNTROLEUM GROUP ON A PRO
RATED BASIS ACCORDING TO THE PROPORTION OF EACH SUCH PARTICIPANT’S CONTRIBUTION
RELATIVE TO THE TOTAL COMMITMENT FROM AND AGAINST ANY AND ALL DAMAGES ARISING
FROM OR RELATING TO THIS AGREEMENT EXCEPT TO THE EXTENT THAT ANY SUCH DAMAGES
ARISE OUT OF OR RELATE TO THE FRAUD OR WILLFUL MISCONDUCT OF OPERATOR.

 

Section 7.2. GENERAL INDEMNITY BY OPERATOR. SYNTROLEUM HEREBY RELEASES AND SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS THE PARTICIPANTS FROM AND AGAINST ANY AND
ALL DAMAGES ARISING FROM OR RELATING TO THIS AGREEMENT TO THE EXTENT THAT ANY
SUCH DAMAGES ARISE OUT OF OR RELATE TO THE FRAUD OR WILLFUL MISCONDUCT OF
SYNTROLEUM GROUP.

 

Section 7.3. SCOPE OF INDEMNITIES, RELEASES AND ALLOCATIONS OF LIABILITY.

 

(a) THE INDEMNITIES, RELEASES AND ALLOCATIONS OF LIABILITY IN THIS ARTICLE 7 ARE
WITHOUT REGARD TO THE CAUSES OF DAMAGES, INCLUDING THE NEGLIGENCE OF ANY
INDEMNIFIED OR RELEASED PERSON, WHETHER SUCH NEGLIGENCE IS SOLE, JOINT,
CONTRIBUTING, COMPARATIVE OR CONCURRENT, OR ACTIVE OR PASSIVE, OR THE STRICT
LIABILITY OF ANY INDEMNIFIED OR RELEASED PERSON. OPERATOR AND THE PARTICIPANTS
SHALL EACH CAUSE THEIR RESPECTIVE INSURERS TO WAIVE ALL EXPRESS AND IMPLIED
RIGHTS OF SUBROGATION AGAINST THE OTHER PARTY.

 

(b) IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
APPLICABLE LAW, THEN THE INDEMNITY OBLIGATIONS HEREUNDER SHALL BE APPLIED TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW. EACH PARTY ACKNOWLEDGES SPECIFIC
PAYMENT OF $10 AS LEGAL CONSIDERATION FOR THE INDEMNITY OBLIGATIONS SET FORTH IN
THIS AGREEMENT.

 

(c) THE PARTIES ACKNOWLEDGE AND AGREE THAT THE WAIVERS, RELEASES, INDEMNITIES
AND DEFENSES UNDER THIS AGREEMENT BENEFITING EACH PARTY ARE APPROPRIATE AND FAIR
AND CONSPICUOUS.

 

Section 7.4. Indemnity Procedure. Any Person entitled to indemnification under
this Article 7 (the “Indemnified Person”) shall promptly notify each
indemnifying Party in writing of any claim for damages (“Claim”) and each
indemnifying Party shall have the right to assume the investigation and defense
of the Claim, including employing

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

legal counsel. If an indemnifying Party does not promptly assume the
investigation and defense of the Claim, the Indemnified Person may do so,
including employing legal counsel of its choice, at each indemnifying Party’s
expense. In any case, each indemnifying Party shall pay or reimburse the
Indemnified Person for all court costs, attorneys’ fees and experts’ fees
relating to the Claim and post any appeals bonds, provided that no Indemnified
Person shall be entitled to a double recovery of such costs and expenses. If an
indemnifying Party assumes the defense of a Claim, the Indemnified Person has
the right to employ at its expense separate legal counsel and participate in the
defense of the Claim. The foregoing notwithstanding, if the Indemnified Person
reasonably determines that there may be a conflict of interest between such
Indemnified Person and an indemnifying Party with respect to any Claim, then
such Indemnified Person shall be entitled to retain separate counsel of its
choice, at the indemnifying Party’s expense. No indemnifying Party shall be
liable for any settlement of a Claim without its written consent to the
settlement, such consent not to be unreasonably withheld or delayed. If an
Indemnified Person fails to perform any of its obligations under this Section
7.4 and the failure prejudices an indemnifying Party in its defense of a Claim,
the indemnifying Party’s obligation to indemnify shall remain in effect but
shall be reduced to the extent, if any, that it is so prejudiced. To prevent
double recovery of damages, the Indemnified Person shall reimburse the
indemnifying Party for payments or costs paid to or on behalf of the Indemnified
Person pursuant to an indemnity claim with the proceeds of any judgment,
insurance, bond, surety or other recovery by the Indemnified Person for the
indemnified claim.

 

ARTICLE 8 - Commencement and Duration

 

Section 8.1. Term of Agreement . This Agreement shall become effective on the
Effective Date and shall continue thereafter until the end of the Investment
Period except as otherwise provided in Section 2.3, Article 12, and Section 13.2
(the “Term”).

 

Section 8.2. Liabilities and Obligations Subsequent to Termination . Upon
termination of this Agreement, all duties and obligations created by this
Agreement shall terminate as of the date of such termination, with the exception
of (i) the obligations set forth in Article 9, (ii) either Party’s obligation to
pay the other Party for any liability accrued or currently owed, and (iii) the
provisions of Article 7, Article 10, Article 11 and Sections 13.7 and 13.8.

 

Section 8.3. No Obligation to Redeem . The Operator shall have no obligation to
redeem or liquidate any Participant’s interests in any Project upon termination
of this Agreement or at any other time.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 9 - Ownership of Documents, Information

and Inventions and Confidential Information

 

Section 9.1. Technical Information; Ownership and Use Rights.

 

(a) Operator does not convey, nor does any Participant obtain, any right in any
processes, products, methodologies, programs, systems, data or materials
developed, utilized or provided by Operator in connection with Venture
Activities that were developed outside of this Agreement, including the
Technology.

 

(b) For the sake of clarity, as between the Parties, Operator owns all rights,
title, and interest in and to the Technology. All copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Operator, or on behalf of Operator, during the course of this
Agreement shall belong exclusively to Operator.

 

Section 9.2. Confidential Information. Neither this Agreement nor information or
documents that come into the possession of a Party or its Affiliates by means of
the other Party or its Affiliates in connection with the performance of this
Agreement may be used or communicated to Persons (other than the Parties and
their Affiliates) without the mutual written agreement of the Parties, except
that either Party shall have the right to disclose such information or documents
without obtaining the other Party’s prior consent in any of the situations
described below:

 

(a) to accountants, other professional consultants or underwriters, provided
such disclosure is solely to assist the purpose for which the aforesaid were so
engaged and further provided that such Persons agree to hold such information or
documents under terms of confidentiality equivalent to this Section 9.2, and for
the benefit of the Parties;

 

(b) to legal counsel, provided such disclosure is solely to assist the purpose
for which the aforesaid were so engaged;

 

(c) to the arbitrators in accordance with the Rules in connection with an
arbitration pursuant to Section 13.8;

 

(d) if required by any court of law or any Applicable Law or if requested by a
Governmental Entity having or asserting jurisdiction over a Party and having or
asserting authority to require such disclosure in accordance with that
authority, or pursuant to the rules of any recognized stock exchange or agency
established in connection therewith; and

 

(e) to the extent any such information or document has entered the public domain
other than through the fault or negligence of the Party (including any of its
Affiliates, agents or representatives) making the disclosure.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 10 - Acknowledgement and Relationship of the Parties

 

Each Participant understands and agrees that (a) in its performance of this
Agreement, Operator is not acting as the agent or legal representative of such
Participant or in any other fiduciary capacity with respect to such Participant,
(b) neither Operator nor its Affiliates shall be prohibited or limited in any
way from developing, constructing, owning, operating, managing or investing in
or offtaking from (in each case, for its or their own account) any project even
if such project compete(s) with a Project or is(are) in the same geographic
region as a Project, and (c) those activities described in item (b) of this
sentence undertaken by Operator or one of its Affiliates on its own behalf in no
way constitute a breach of, or create or modify any duty or obligation by
Operator under, this Agreement. Operator’s relationship to each Participant
under this Agreement is strictly a contractual arrangement on the terms and
conditions set forth in this Agreement and the transactions contemplated herein
and the rights provided hereunder, including the Venture Activities and the
investments in the Projects, are not intended to constitute securities pursuant
to Applicable Law. Except as otherwise set forth herein, no Party shall have the
right, power or authority to assume, create or incur any liability or
obligation, express or implied, against, in the name of, or on behalf of any
other Party, or to enter into any agreement or undertaking for, or act as or be
an agent or legal representative of, or otherwise bind, any other Party. This
Agreement shall not be interpreted or construed to (a) create an association,
joint venture or partnership between the Parties or (b) impose any partnership
obligation or liability on any Party.

 

ARTICLE 11 - Representations and Warranties; Certain Disclaimers

 

Section 11.1. Representations and Warranties of the Participants

 

(a) General Representations and Warranties.

 

Each Participant hereby represents and warrants to Syntroleum as follows:

 

(i) It is duly incorporated or formed, as applicable, and validly existing under
the law of its jurisdiction of incorporation or formation, as applicable, and
has full power and legal right to execute and deliver this Agreement and to
perform and observe the provisions of this Agreement on its part to be performed
or observed.

 

(ii) The execution, delivery and performance by it of this Agreement are within
its corporate or trust powers, as applicable, have been duly authorized by all
necessary action, corporate, trust or otherwise, and do not (i) contravene its
charter or by-laws or any other organizational document or (ii) contravene any
Applicable Law or any contractual restriction binding on or affecting it or
(iii) require any approvals or permits from any Governmental Entities which have
not been duly obtained.

 

(iii) This Agreement is its legal, valid and binding obligation, enforceable
against it in accordance with the terms hereof.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(iv) No broker, finder or investment banker hired by it is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement which is payable by any other Party.

 

(b) Securities Law Related Representations and Warranties. To the extent this
Agreement or any of the transactions contemplated herein or the rights granted
herein are deemed securities or deemed to involve the offer or sale of
securities, each Participant hereby represents and warrants to Syntroleum, as of
the Effective Date, and as of each date it provides Funds, as follows:

 

(i) It is sophisticated and experienced, has made its own independent decision
to enter into this Agreement and as to whether this Agreement and the
transaction contemplated herein are appropriate and proper for it.

 

(ii) It recognizes the economic risks associated with, and the speculative
nature of the transactions contemplated in, this Agreement, including with
respect to the Commitment, the Venture Activities, and the Project(s), and has
the ability to bear such economic risks, including the risk of losing the entire
Commitment.

 

(iii) It is entering into this Agreement on its own behalf, not as a nominee or
agent for some other Person, and not with a view to the public resale or
distribution of any securities within the meaning of the United States
Securities Act of 1933, as amended (the “Securities Act”), and, except for the
limited purposes set forth in Section 2.1, the Participant has no present
intention of selling, granting any participation in, or otherwise distributing
the same and that in fulfilling its obligations in Section 2.1 to seek
additional capital commitments, if any, it shall only contact Persons it knows
to be Accredited Investors and it shall not solicit such Participants by means
of any general solicitation or general advertising as such terms are defined by
Applicable Law. It also represents that it has not been formed for the specific
purpose of acquiring any securities or entering into this Agreement.

 

(iv) It acknowledges that no securities to be sold hereunder (“Securities”) have
been registered under the Securities Act and that any such Securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon the representations of the Participant
contained in this Agreement.

 

(v) It believes that it has received all the information it considers necessary
or appropriate for deciding whether to enter into this Agreement and to provide
Funds to Syntroleum. It has had an opportunity to ask questions and receive
answers from Syntroleum regarding the business, properties, prospects, and
financial condition of Syntroleum, the existing and prospective Venture
Activities and the existing and prospective Prospects, and to obtain additional
information necessary to verify any information furnished to it or to which it
has had access.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(vi) It is an “Accredited Investor” within the meaning of Securities and
Exchange Commission (“SEC”) Rule 501 of Regulation D, as presently in effect. It
understands that any Securities are characterized as “restricted securities”
under the Securities Act inasmuch as they are being acquired in a transaction
not involving a public offering and that under the Securities Act, and
applicable regulations under the Securities Act, such Securities may be resold
without registration under the Securities Act only in certain limited
circumstances.

 

(vii) Without in any way limiting the representations set forth above, it
further agrees not to make any disposition of all or any portion of the
Securities unless and until:

 

a. there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

b. it shall have notified Syntroleum of the proposed disposition and shall have
furnished Syntroleum with a statement of the circumstances surrounding the
proposed disposition, and, if reasonably requested by Syntroleum, it shall, at
its expense or at the expense of its transferee, furnish Syntroleum with an
opinion of counsel, reasonably satisfactory to Syntroleum, that such disposition
shall not require registration of such Securities under the Securities Act.

 

(viii) It is understood that Syntroleum does not intend to issue certificates
evidencing the Securities at this time, but if any such certificates are issued,
they shall be legended with an appropriate legend, as reasonably determined by
Syntroleum, setting forth the restrictions on transfer of such Securities and
indicating the absence of registration of such Securities.

 

(ix) It acknowledges that it has not purchased the Securities as a result of any
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast or promotion over the internet, radio or television, or any
seminar or meeting whose attendees were invited by general solicitation or
general advertising.

 

(x) The offices in which it received any offer to purchase or subscribe for
securities hereunder or in connection herewith, and where the its investment
decision was made are located at the address or addresses set forth on Exhibit A
hereto.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Section 11.2. Representations and Warranties of Syntroleum. Syntroleum hereby
represents and warrants to the Participants as follows:

 

(a) It is duly incorporated and validly existing under the law of its
jurisdiction of incorporation and has full power and legal right to execute and
deliver this Agreement and to perform and observe the provisions of this
Agreement on its part to be performed or observed.

 

(b) The execution, delivery and performance by it of this Agreement are within
its corporate power, as applicable, have been duly authorized by all necessary
action, corporate or otherwise, and do not (i) contravene its charter or by-laws
or any other organizational document or (ii) contravene any Applicable Law or
any contractual restriction binding on or affecting it or (iii) require any
approvals or permits from any Governmental Entities which have not been duly
obtained.

 

(c) This Agreement is its legal, valid and binding obligation, enforceable
against it in accordance with the terms hereof.

 

(d) No broker, finder or investment banker hired by it is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement which is payable by any other Party.

 

Section 11.3. Certain Disclaimers. AS OF THE EFFECTIVE DATE, AND AS OF EACH DATE
FUNDS ARE PROVIDED HEREUNDER, THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF THE
PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND
DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING:

 

(a) THE VALUE, NATURE, QUALITY OR CONDITION OF ANY OF THE PROJECTS INCLUDING,
WITHOUT LIMITATION, THE GEOLOGICAL OR ENVIRONMENTAL CONDITION OF THE PROJECTS
GENERALLY,

 

(b) THE VALUE, NATURE, QUALITY OR CONDITION OF THE TECHNOLOGY,

 

(c) THE INCOME TO BE DERIVED FROM THE PROJECTS AND THE VENTURE ACTIVITIES,

 

(d) THE SUITABILITY OF THE TECHNOLOGY FOR USE IN CONNECTION WITH ANY PROJECT, OR

 

(e) THE MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE TECHNOLOGY.

 

THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH PARTY HAS HAD THE OPPORTUNITY TO
EVALUATE THE TECHNOLOGY AND EACH PROJECT AND EACH PARTY IS

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

RELYING SOLELY ON ITS OWN INVESTIGATION OF THE TECHNOLOGY AND SUCH PROJECT AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY THE OTHER PARTY OR ANY OF
ITS AFFILIATES OR REPRESENTATIVES.

 

NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE TECHNOLOGY OR ANY
PROJECT FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PERSON.

 

THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF
THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE PROJECTS
OR THE TECHNOLOGY THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT,
OR OTHERWISE, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT.

 

ARTICLE 12 - Default

 

In addition to any other provisions of this Agreement relative to default, it is
understood and agreed that if an Participant or Operator (the “Defaulting
Party”) shall fail to materially perform any of the covenants or obligations
imposed upon it under and by virtue of this Agreement, then the Operator, if an
Participant is the Defaulting Party, or an Participant, if the Operator is the
Defaulting Party (the “Non-Defaulting Party”) may, at its option, terminate this
Agreement by proceeding as follows:

 

(a) the Non-Defaulting Party shall provide written notice to the other Parties
stating specifically the cause for terminating this Agreement and declaring it
to be the intention of the Non-Defaulting Party to terminate the same; whereupon
the Defaulting Party shall have 30 Days for non-payment defaults, but only five
Business Days for payment defaults, after its receipt of the aforesaid
termination notice in which to remedy or remove the cause or causes stated in
the notice for terminating the Agreement (the “Cure Period”), and,

 

(b) if within the applicable Cure Period the Defaulting Party does so remedy or
remove said cause or causes, then such termination notice shall be withdrawn and
this Agreement shall continue in full force and effect.

 

(c) If the Defaulting Party does not so remedy or remove the cause or causes
within the Cure Period, then, at the option of the Non-Defaulting Party, except
as otherwise set forth herein, this Agreement shall become null and void from
and after the expiration of said Cure Period.

 

(d) If a non-payment default cannot be substantially cured within the Cure
Period, but the Defaulting Party has commenced to remedy the cause(s) of default
within

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the Cure Period and continues diligently pursuing such remedy after expiration
of the Cure Period, then the Non-Defaulting Party may not terminate this
Agreement until the earlier of:

 

(i) 90 Days after the date the Defaulting Party received the termination notice,
or

 

(ii) any time that the Defaulting Party stops diligently pursuing a remedy of
the default;

 

with the understanding that if the Defaulting Party remedies or removes the
cause or causes stated in the termination notice prior to the times set forth in
subclauses (i) and (ii) above, then the termination notice shall be withdrawn
and this Agreement shall continue in full force and effect.

 

(e) Except as otherwise provided herein, any termination of this Agreement
pursuant to the provisions of this Article 12 shall be without prejudice to the
right of either Party to collect any amounts then due and owing to it under the
provisions of this Agreement and without waiver of or prejudice to any remedy
(legal, equitable or otherwise) to which the Non-Defaulting Party may be
entitled for violation, default or breach of this Agreement.

 

ARTICLE 13 - Miscellaneous

 

Section 13.1. Notices. Any and all notices or other communications or deliveries
required or permitted to be given or made pursuant to any of the provisions of
this Agreement shall be deemed to have been duly given or made for all purposes
if (i) hand delivered, (ii) sent by a nationally recognized overnight courier or
(iii) sent by telephone facsimile transmission (with prompt oral confirmation of
receipt) as follows:

 

If to Operator:

 

Syntroleum International Corporation

c/o Syntroleum Corporation

4322 S. 49th W. Ave.

Tulsa, OK 74107

Attention: John B. Holmes, Jr., President and Chief Executive Officer

Facsimile: +1 (918) 592-7979

Telephone: +1 (918) 592-7900

 

Wire Transfer Information:

 

Syntroleum International Corporation

Bank of Oklahoma

Tulsa, Oklahoma

ABA Routing No.: XXXX XXXXX

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

For credit to Syntroleum Corporation

Account No.: XXXXXXXXX

 

If to Dorset Group:

 

Dorset Group Corporation

2 Boulevard Georges-Favon

1204 Geneva

Facsimile: 0041 22 781 47 11

Telephone: 0041 22 328 28 15

Attention: Mr. Arturo Fasana, President

 

Wire Transfer Information:

 

SASI 12 East 49th Street, 41st Floor

USA – 10017 New York

Account No.: XXXXXXXX(CSFB Zurich)

For further credit to:

Dorset Group Corporation, Account No.: XXXXXXXX

Credit Suisse Genève

2 Place Bel Air, C.P. 500, 1211 Genève 70

Swift: XXXXXXXXXXXX

Clearing: XXXX

 

The date of giving of any such notice shall be the date of hand delivery, the
date sent by telephone facsimile, and the day after delivery to the overnight
courier service.

 

Section 13.2. Assignment.

 

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns. Neither Party may assign
this Agreement or any right or obligation under this Agreement, in whole or in
part, without the prior written consent of the other Party; provided that, the
Parties recognize and agree that the addition of an Additional Participant to
this Agreement in accordance with Section 13.9 shall not constitute an
assignment. No assignment permitted or consented to according to this Section
13.2 shall relieve the assigning Party of responsibility or liability for any
obligation or liability under this Agreement. Any purported assignment in
contravention of this Section 13.2(a) shall be void.

 

(b) The Parties acknowledge and agree that for purposes this Agreement, any
Change-in-Control of any Party constitutes an assignment for purposes of this
Agreement and shall be subject to the restrictions set forth in Section 13.2(a);
provided that a Change-in-Control of a publicly-traded Person shall not be
deemed to constitute, or otherwise result in, an assignment for purposes of this
Agreement.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) If, following a Change-in-Control of one Party hereunder, a Party wants to
terminate its participation under this Agreement, then:

 

(i) if the Party seeking to terminate is an Participant, the Operator and such
Participant shall enter into good faith negotiations with each other regarding
an appropriate settlement of all ongoing obligations to such Participant at such
time and shall terminate the participation of such Participant under this
Agreement; and

 

(ii) if the Party seeking to terminate is the Operator, all Parties shall enter
into good faith negotiations with each other regarding an appropriate settlement
of all ongoing obligations between all the Parties at such time and shall
terminate this Agreement.

 

Section 13.3. No Rights Given to Third Parties. This Agreement is intended
solely for the benefit of the Parties and nothing in this Agreement shall be
construed to create any duty to, any standard of care with reference to, or any
liability to, any Person not a party to this Agreement, except for Indemnified
Persons’ rights to indemnification under Article 7; provided that, the Parties
reserve the power to amend or terminate this Agreement without the consent of
any such Indemnified Persons.

 

Section 13.4. Amendments and Waivers. This Agreement may be amended or modified,
and compliance with the terms of this Agreement may be waived, only by means of
a written instrument signed by or on behalf of the Parties hereto. No waiver by
any Party of any breach of this Agreement shall be construed as a waiver of any
other breach of this Agreement.

 

Section 13.5. Severability. If any provision of this Agreement is held invalid,
illegal, or unenforceable, all other provisions shall not be affected. With
respect to the provision held invalid, illegal, or unenforceable, the Parties
shall amend this Agreement as necessary to effect the Parties’ original intent
as closely as possible.

 

Section 13.6. Headings. The descriptive headings contained in this Agreement are
for the convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 13.7. Governing Law. SUBJECT TO SECTION 13.8, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF TEXAS, EXCLUDING
THE APPLICATION OF ANY CHOICE OF LAW RULES OR PRINCIPLES (WHETHER OF THE STATE
OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD RESULT IN THE APPLICATION OF LAWS
OF A DIFFERENT JURISDICTION.

 

Section 13.8. Dispute Resolution

 

(a) Submission to Arbitration. Any dispute, controversy, or claim arising out of
or in relation to or in connection with this Agreement or the transactions
contemplated hereunder, including without limitation any dispute as to the
construction, validity, interpretation, enforceability, or breach of this
Agreement, shall be exclusively and finally

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

settled by arbitration in accordance with the terms of this Section 13.8. Any
Party may submit such a dispute, controversy, or claim to arbitration by written
notice to the other Parties.

 

(i) The arbitration proceedings shall be conducted in accordance with the Rules
of the LCIA, as amended from time to time (the “Rules”).

 

(ii) Any procedural issues not determined under the Rules shall be determined by
reference to the governing law set forth in Section 13.7.

 

(b) Location. The location of the arbitration shall be London, England.

 

(c) Language. The language of the arbitration shall be English, and the
arbitrators shall be fluent in English.

 

(d) Appointment of Arbitrators.

 

(i) The arbitration shall be heard by three arbitrators appointed by the LCIA in
accordance with the Rules provided that each arbitrator shall have at least 10
years experience in the oil and gas industry.

 

(ii) If an arbitrator should die, withdraw, or otherwise become incapable of
serving, or refuse to serve, a successor arbitrator shall be selected and
appointed in the same manner as the original arbitrator.

 

(e) Costs of Arbitration. The costs of the arbitration proceedings, including
attorneys’ fees and costs, shall be borne in the manner determined by the
arbitral tribunal.

 

(f) Arbitrator’s Decisions.

 

(i) All decisions and awards by the arbitral tribunal shall be made by majority
vote. The decision of the majority of the arbitrators shall be reduced to
writing; final and binding without the right of appeal; the sole and exclusive
remedy regarding any claims, counterclaims, issues, or accountings presented to
the arbitrators; made and promptly paid in U.S. dollars free of any tax,
deduction, or offset; and any costs or fees incident to enforcing the award
shall, to the maximum extent permitted by Applicable Law, be charged against the
Party resisting such enforcement.

 

(ii) The award shall include reasonable interest as determined by the arbitral
tribunal.

 

(iii) Judgment upon the award may be entered in any court having jurisdiction
over the Person or the assets of the Party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(g) Absence of a Party. The arbitration shall proceed in the absence of a Party
who, after due notice, fails to answer or appear. An award shall not be made
solely on the default of a Party, but the arbitrators shall require the Party
who is present to submit such evidence as the arbitrators may determine is
reasonably required to make an award.

 

(h) Interim Measures. The arbitrators may, on application of either Party, order
any interim or conservatory measure that they deem appropriate, including
without limitation orders requiring the furnishing of security or guaranties and
orders requiring the preservation or storage of any thing or right under the
control of a Party and relating to the subject matter of the arbitration. In
addition, either Party may apply to any court or other judicial authority having
jurisdiction for interim or conservatory measures approved by the arbitrators.
The application of a Party to a judicial authority for any such measures or for
the enforcement of any such measures ordered by the arbitrators shall not be
deemed to be a violation of or a waiver of this agreement to arbitrate.

 

(i) Attorney-Client Privilege. Privileges protecting attorney-client
communications and attorney work product from compelled disclosure or use in
evidence, as recognized by the laws governing each Party’s relationship with its
counsel, shall apply to and be binding in any arbitration proceeding conducted
under this Section 13.8.

 

(j) Confidentiality. This arbitration process is intended to resolve a private
dispute. Each Party agrees to maintain the confidentiality of the arbitration
proceedings, including, without limitation, the award, and of documents, data or
other information disclosed by the other Party, as applicable, in connection
with the arbitration, except such disclosures as would be permitted under the
terms of Section 9.2, mutatis mutandis. Upon the motion of either Party, for
good cause shown, the arbitrators may make any order which they deem necessary
to protect the moving Party from the disclosure of confidential, privileged or
proprietary business information in connection with the arbitration proceedings,
including (i) requiring that depositions or hearings be conducted with no one
present except Persons designated by the arbitrators and (ii) requiring that
depositions, exhibits or other documents submitted into evidence, or transcripts
of the hearing, be sealed and not be disclosed except as expressly authorized by
the arbitrators. Unless otherwise agreed by the Parties in writing, the arbitral
tribunal and any administering arbitral institution shall also maintain the
confidentiality of all matters relating to the arbitration, including, without
limitation, the award.

 

(k) Expedited Arbitration. Notwithstanding any other provision contained in this
Section 13.8 or the Rules, in the case of a dispute the value of which is less
than $500,000, the Parties agree to expedite the arbitration procedures in
accordance with the following:

 

(i) the dispute shall be decided by a sole arbitrator;

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(ii) the arbitrator shall have the sole discretion to set the timing and method
of communicating notices, documents, necessary pleadings, and correspondence
supporting the arbitration;

 

(iii) the arbitrator shall, as soon as practicable following his appointment,
identify the issues to be determined, and shall request each Party to address
only those issues in its submissions and in evidence presented in the
arbitration;

 

(iv) without limiting in the generality of the foregoing, the arbitrator may
dispense with the requirement of formal pleadings;

 

(v) the arbitrator may in his sole discretion limit the length of written briefs
or memoranda submitted in arbitration;

 

(vi) the arbitrator shall determine, after consultation with the Parties, the
extent to which direct witness testimony shall be presented, and whether such
testimony should be presented in written form prior to the hearing, and shall
determine in his or her sole discretion the total time for the examination of
witnesses (if necessary) and the equal amount of time that will be allocated to
each Party for the presentation of its position, including, without limitation,
opening and closing statements; and

 

(vii) the arbitrator shall not extend, but may reduce, the time limits
prescribed by the Rules otherwise governing the arbitration.

 

(l) Conduct During Pendency of Dispute. Except as otherwise permitted by the
terms of the Agreement, neither Party shall be entitled to suspend performance
of its obligations under the Agreement by reason of a dispute being referred to
arbitration.

 

Section 13.9. Joinder. The Parties recognize and agree that each Additional
Participant shall be required to enter into a joinder agreement with Operator,
in form and substance reasonably acceptable to Operator, pursuant to which such
Additional Participant agrees to be bound by the terms and provisions of this
Agreement as an Participant.

 

Section 13.10. Execution in Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Each Party agrees to
accept the facsimile signature of the other Party and to be bound by its own
facsimile signature; with the understanding that the Parties shall subsequently
exchange original signatures.

 

Section 13.11. Entire Agreement. This Agreement is the Parties’ complete and
final expression of agreement on the matters addressed in this Agreement and
supersedes all prior agreements, representations, understandings, negotiations,
offers and communications, whether oral or written.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Section 13.12. Interpretation. This Agreement was negotiated and prepared by the
Parties with advice of counsel to the extent deemed necessary by each Party, was
not prepared by any Party to the exclusion of the other, and accordingly, should
not be construed against either Party by reason of its preparation. In this
Agreement:

 

(a) Where the context requires, the singular includes the plural and vice versa.

 

(b) The words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation.”

 

(c) Unless the context otherwise indicates, references in this Agreement to
articles or sections are references, respectively, to articles or sections of
this Agreement.

 

(d) All references in this Agreement to contracts, agreements and other
documents shall be deemed to refer to such contracts, agreements and other
documents as amended, modified and supplemented from time to time.

 

(e) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import shall, unless otherwise expressly specified, refer to this Agreement as a
whole and not to any particular portion or provision of this Agreement.

 

(f) All references to any applicable law are a reference to such Applicable Law
as amended, modified or re-enacted from time to time and any replacements
thereof.

 

(g) All sums to be paid hereunder shall be paid in, and all references to money
herein refer to, immediately available currency of the United States.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Executed and effective as of the Effective Date.

 

DORSET GROUP CORPORATION

 

--------------------------------------------------------------------------------

Name:

 

Arturo Fasana

Title:

 

President

SYNTROLEUM INTERNATIONAL CORPORATION

 

--------------------------------------------------------------------------------

Name:

 

John B. Holmes, Jr.

Title:

 

President & Chief Executive Officer

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

 

“PARTICIPANTS’ OFFICE ADDRESSES”

(1) Dorset Group Corporation

2 Boulevard Georges-Favon

1204 Geneva

Facsimile: 0041 22 781 47 11

Telephone: 0041 22 328 28 15

Attention: Mr. Arturo Fasana, President

 

24